                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

                                         IN ADMIRALTY

 NEW ENGLAND BOATWORKS, INC. and SHM
 NEB, LLC d/b/a SAFE HARBOR NEW
 ENGLAND BOATWORKS

                                Plaintiffs,              C.A. No.: 1:20-cv-00189-MSM-PAS

        -against-

 AURORA, a 2008 67-foot Uniesse Marine SRL
 motor yacht (Official # 1209706), its engines,
 generators, electronics, tackle, tender, furnishings,
 contents, storage containers, bunkers,
 appurtenances, etc., in rem; YACHTING
 REVOLUTION, LTD., in personam; and MARC
 TRACHTENBERG, in personam,

                                Defendants.
         -against-


 M & T BANK

                               Intervenor




                          INTERVENOR M & T BANK’S RULE 16
                        SETTLEMENT CONFERENCE STATEMENT



       On or April 29, 2020, Plaintiff filed a Verified Complaint against Defendant, Marc

Trachentberg as the principal and/or alter ego of Defendant, Yachting Revolution, Ltd and

against the vessel “Aurora” in rem seeking to enforce a maritime lien for so-called “necessaries”

resulting from repair work rendered to the vessel and storage costs. The vessel was arrested by

the U.S. Marshall and remains in the care of a duly appointed substitute custodian.
       Pursuant to Local Admiralty Rule E (8) (a) M & T Bank filed a Verified Intervenor

Complaint, Motion to Arrest, Statement of Claim and an Answer to Plaintiff’s Verified

Complaint in order to assert and protect its priority maritime lien under a Marine Promissory

Note and Preferred Ships Mortgage. As part of this procedure, this Court issued a Warrant of

Arrest and the vessel was arrested by the U.S. Marshall on behalf of M & T Bank. Defendant,

Marc Trachentberg the principal and/or alter ego of Defendant, Yachting Revolution, Ltd., is and

has always been current on the loan obligations with M & T Bank.

       As set forth in M & T Bank’s Statement of Claim (Doc No.: 32)

       1. M & T Bank is the successor-in-interest to Provident Bank of Maryland.

       2. That on or about February 8, 2008, Provident Bank of Maryland loaned the Vessel’s

           owner, Defendant Yachting Revolution, Ltd the sum of $1,960,000.00 to purchase

           and acquire the Vessel as set forth in a Marine Promissory Note.

       3. The Marine Promissory Note is guaranteed by Defendant, Marc Trachentberg the

           principal and/or alter ego of Defendant, Yachting Revolution, Ltd.

       4. The Marine Promissory Note was secured by a Preferred Ships Mortgage which was

           duly recorded with the United States Coast Guard‘s National Vessel Documentation

           Center in accordance with the Ship Mortgage Act of 1920 on March 6, 2008.

       5. That M &T Bank’s preferred ships mortgage predates any of the services and supplies

           (“necessaries”) rendered to the Vessel by Plaintiffs’.

       6. That M&T Bank’s Preferred Ship Mortgage is a superior maritime lien to any

           maritime claims or liens asserted for “necessaries” by Plaintiffs’ as set forth and

           described in their Verified Complaint.
       7. That M&T Bank is entitled to recover the full amount of its Preferred Ship Mortgage

           lien before any subordinate lien is paid or satisfied.

       8. That M&T Bank is entitled to credit bid up to the full amount of its in rem judgment

           should this Court order a U.S. Marshall sale of the vessel.

       9. If a third-party purchases the Vessel at a Court ordered U. S. Marshall’s sale, M&T

           Bank is entitled to recover the full amount of its judgment, namely the full monetary

           amount outstanding under the Marine Promissory Note and Preferred Ship Mortgage

           from the Vessel sale proceeds before lower ranking liens are paid.

       10. That Defendant, Yachting Revolution Ltd., (hereinafter “mortgagor“) is and has

           been current on its note and mortgage obligations to M & T Bank.

       Accordingly, it is M & T Bank’s position that should this Court order a sale of the vessel

that it be awarded the full monetary amount outstanding under the Marine Promissory Note and

Preferred Ship Mortgage from the Vessel sale proceeds before lower ranking liens are paid

because its maritime lien is superior to Plaintiff’s lien for “necessaries” incurred after the

recording of its maritime lien.

                                               M & T Bank
                                               By their attorneys,
                                               ORSON and BRUSINI, LTD.

                                               “/s/ Keith B. Kyle”______
                                               Keith B. Kyle, Esq.
                                               BBO NO. 3876
                                               195 Broadway, 2nd flr.
                                               Newport, RI 02840
                                               Tel#:(401) 846-7777
                                               Fax#: (401) 848-7141
                                               Email: kkyle@orsonandbrusini.com
                               CERTIFICATE OF SERVICE


Pursuant to LR Gen 309, I hereby certify that the above document filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) on October 15th, 2020.
